Citation Nr: 0714649	
Decision Date: 05/16/07    Archive Date: 06/01/07	

DOCKET NO.  95-02 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
syndrome (PTSD).

ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
August 1969, and from March 1971 to April 1975.  This matter 
comes to the Board of Veterans' Appeals (Board) on appeal 
from a rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama.

After the January 2007 supplemental statement of the case, 
the veteran's representative submitted a Privacy Act request 
to obtain a copy of the VA compensation and pension (C&P) 
examination that was conducted in December 2006.  A copy of 
that report was sent to the representative in February 2007.  
The veteran and his representative were notified in 
March 2007 that the appeal had been transferred to the Board.  
Neither the veteran nor his representative has responded to 
the statement of the case.  Accordingly, the Board will now 
decide this appeal.

In October 1991, the veteran requested an examination for 
residuals of exposure to Agent Orange.  The May 1992 rating 
decision stated that the rating as to service connection for 
exposure to Agent Orange was deferred for receipt of final 
regulations from Central Office.  The claims file contains 
nothing more on that issue.  The matter is referred to the RO 
for appropriate action.  


FINDINGS OF FACT

1.  The record contains no credible supporting evidence that 
the claimed inservice stressor occurred.  

2.  During October, November, and December 1968, there were 
no mortar attacks at the air base in Da Nang, the Republic of 
Vietnam.  

3.  The veteran did not engage in combat with the enemy. 


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Special rules 
identify the evidence needed to establish service connection 
for PTSD:  (1) the claimed inservice stressor must be 
supported by credible evidence that it occurred; (2) there 
must be medical evidence establishing a PTSD diagnosis made 
in accordance with 38 C.F.R. § 4.125(a); and (3) medical 
evidence must exist establishing a link between the verified 
inservice stressor and the diagnosed PTSD.  38 C.F.R. 
§ 3.304(f) (specific evidentiary rules for PTSD).  Here, the 
record contains conflicting evidence about whether the 
veteran has a current disability of PTSD.  It is not 
necessary to resolve that conflicting evidence, however, 
because the record is clear that there is no credible 
evidence supporting the occurrence of any inservice stressor 
claimed by the veteran.  Since that is a necessary 
requirement for establishing service connection for PTSD, the 
veteran's claim must fail.

The veteran set forth three separate inservice stressors.  
First, he claims that every day he had to walk through a 
hangar for meals and in that hangar were stored the remains 
of people in body bags.  Second, he claims that he was 
subjected to frequent mortar fire during the TET offensive in 
Da Nang.  Third, he claims that the death of his best friend 
in the Republic of Vietnam made his PTSD condition intensify.  
No credible evidence has been submitted to support that the 
first two claimed stressors occurred.  There is evidence that 
the person identified as the veteran's friend was killed in 
August 1969, just days before the veteran left active 
military service.  The veteran has reported, however, that he 
was out of service and home when he attended the funeral, 
which he contends was a traumatic event.  Thus, even though 
this person's death occurred before the veteran left active 
military service, the claimed stressor did not occur during 
the veteran's active military service.  

As relevant here, there are three ways in which the claimed 
inservice stressors can be supported by credible evidence 
that it occurred.  First, the veteran may submit 
corroboration of his claimed stressors.  The veteran's appeal 
was previously before the United States Court of Appeals for 
Veterans Claims (Court).  One of the reasons the Court 
remanded the veteran's appeal was to insure that the veteran 
was notified of the type of evidence necessary to support his 
inservice stressors.  In paragraph 2 of its July 2003 remand, 
the Board instructed the RO to advise the veteran of the 
evidence and corroboration necessary to substantiate and 
prove his claimed stressors, such as, "buddy statements" or 
contemporaneous letters home that might relate to the claimed 
stressors.  In the September 2003 letter to the veteran 
advising him of the evidence necessary to substantiate his 
claim, the veteran was notified that some events are not 
usually verifiable by the Government's sources.  He was told 
that such events are often best supported by statements from 
fellow servicemen ("buddy statements") who experienced the 
event with the veteran, and who can verify his involvement in 
the event as well as the actual or perceived threat of the 
situation.  These statements could also include 
contemporaneous letters home that might relate the events.

The veteran has not submitted any statements from fellow 
servicemen or any letters home from his time in the Republic 
of Vietnam that relate to his claimed stressors.  
Accordingly, under the first method of corroborating the 
inservice stressor, the first requirement for establishing 
PTSD service connection has not been met.

Another way in which claimed stressors can be supported by 
credible evidence that they occurred is that the RO seeks 
verification from the United States Army and Joint Services 
Records Research Center (JSRRC), which was formerly known as 
the United States Armed Services Center for Research of Unit 
Records (USASCURR), or it can seek verification from the 
veteran's service personnel records, or other Governmental 
resources.  The fact that the veteran had to walk past body 
bags on the way to meals is not the kind of information that 
is verifiable from official Government records.  But the RO 
did submit the facts from the veteran's other claimed 
stressors to the USASCURR.  That center verified that the 
veteran's friend did indeed die in combat in the Republic of 
Vietnam and that at the time of his friend's death, the 
veteran was no longer in the Republic of Vietnam.  As noted 
above, the veteran's attendance at the funeral of the named 
individual, which the veteran identifies as a stressor event, 
did not occur during the veteran's active military service.  
As for the veteran's claims that he was frequently exposed to 
mortar fire while on temporary duty in Vietnam, the USASCURR 
provided information of attacks on the air base at Da Nang, 
where the veteran was stationed during his temporary duty.  
Those records show that there were no mortar attacks at that 
air base during the months of October, November, and 
December 1968, the time of the veteran's temporary duty.  
Thus the credible information received from USASCURR does not 
support the occurrence of the claimed inservice stressors. 

The regulations provide a third way to establish the 
occurrence of an inservice combat stressor.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f)(1).  Evidence that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or other similar 
combat citation, is deemed verification of a combat-related 
stressor.  Here, there is no evidence of any combat citation 
having been awarded to the veteran.  Nor is there anything in 
his service personnel records to indicate that he was engaged 
in combat with the enemy.  His military occupational 
specialty is airplane mechanic.  Apart from his testimony, 
there is nothing to indicate that he was engaged in combat 
against the enemy.  Thus, the special evidentiary rule of 
38 C.F.R. § 3.304(f)(1) does not establish that the claimed 
inservice stressor occurred.

Since the record contains no credible evidence that a claimed 
inservice stressor occurred, the first requirement for 
establishing service connection for PTSD has not been met.  
In the absence of a verified inservice stressor, regardless 
whether there is a medical diagnosis of PTSD, service 
connection for PTSD cannot be granted.  Hence, the veteran's 
claim must be denied.  

The reasonable doubt doctrine does not apply here.  When 
there is an approximate balance of positive and negative 
evidence about a claim, reasonable doubt should be resolved 
in the claimant's favor.  38 U.S.C.A. § 5107(b) and 38 C.F.R. 
§ 3.102.  Here, there is no evidence from the veteran to 
corroborate his claimed stressors, the information obtained 
from the USASCURR does not provide supporting evidence of the 
claimed stressors, and there is no evidence of the veteran 
engaging in combat with the enemy.  When, as here, the 
evidence against the claim is much greater than that in 
favor, the reasonable doubt doctrine is not applicable.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (benefit of the 
doubt rule inapplicable when the preponderance of the 
evidence is against the claim).

Nor is the fact that some examiners have based their 
diagnoses on events related by the veteran relevant here.  
The regulation requires that in addition to a diagnosis of 
PTSD there must also be a stressor that occurred during 
service that is supported by credible evidence that it 
occurred.  38 C.F.R. § 3.304(f)(1).  See also Swan v. Brown, 
5 Vet. App. 229, 233 (1993) (the Board is not bound to accept 
the opinion of a medical professional that the veteran's PTSD 
is secondary to his wartime experiences).  Notwithstanding 
the examiner's opinion relating the veteran's PTSD to his 
claimed stressors, in the absence of verification, the 
requirements of the regulations for service connection have 
not been met and the claim must be denied.

Duties to notify and to assist 

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Dingess v. Nicholson, 19 Vet. App. 473 (2006), also held 
that, as the degree of disability and effective date of the 
disability are part of a claim for service connection, VA has 
a duty to notify claimants of the evidence needed to prove 
those parts of the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).    

In this case, the unfavorable RO decision that is the basis 
of this appeal was already decided--and appealed--before the 
Section 5103(a) notice requirements were enacted in 
November 2000.  The Court acknowledged in Pelegrini, 18 Vet. 
App. at 120, that where, as here, the Section 5103(a) notice 
was not mandated at the time of the initial RO decision, the 
RO did not err in not providing such notice.  Rather, the 
veteran has the right to content-complying notice and proper 
subsequent VA process, which he has received.  The RO's 
September 2003 and March 2006 letters described the evidence 
necessary to substantiate a claim for service connection, 
identified what evidence VA had collected and was collecting, 
identified what evidence might be helpful in establishing his 
claim, invited the veteran to send VA whatever evidence he 
had pertaining to his claim, and addressed what evidence was 
necessary with respect to the rating criteria and effective 
date of an award for service connection.  These letters were 
sent well before the January 2007 supplemental statement of 
the case.

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  VA met its duty to assist the veteran by 
retrieving his claims file, obtaining all medical evidence 
identified by the veteran, providing him with a C&P 
examination, and by attempting to verify his claimed 
inservice stressors.  

After the USASCURR provided the information that the 
veteran's claimed stressor concerning mortars could not be 
verified, the veteran asserted that he was on temporary duty 
in the Republic of Vietnam twice.  There is nothing in the 
veteran's personnel file reflecting a second tour of 
temporary duty.  From the time the veteran filed his 
July 1991 claim for service connection for PTSD until the 
information from the records center was received, the veteran 
consistently asserted that he had been in Vietnam for one 
temporary duty period beginning in October 1968.  Despite 
being asked for evidence and details about inservice 
stressors, the veteran has not provided any information 
whatsoever about this second tour of temporary duty.  Given 
the lack of information about that tour of duty or any 
stressors that occurred then, VA had no duty to assist the 
veteran in obtaining evidence with respect to those matters.  

The Board is aware that the RO did not obtain a copy of the 
March 2006 VA psychiatric treatment record referred to in the 
December 2006 VA medical opinion report, nor did the RO 
obtain the records of VA hospitalization from June to August 
1991, the summary of which is contained in the SSA records.  
As the claim must be denied on the basis that there is no 
verified inservice stressor, the Board concludes that the 
failure to obtain these VA records did not prejudice the 
veteran in this instance.  The summary and the references to 
the March 2006 treatment, which are of record, are adequate 
under the circumstances of this case.


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


